DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 8/2/18. It is noted, however, that applicant has not filed a certified copy of the 201810871570.6 and 201821239337.8 applications as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/21 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2017/0321872).
	With respect to claim 1,
	Figure 4 of Lin discloses a constant-current and constant-voltage connection method for LED lamps, wherein a plurality of LED lamps (30) are connected in parallel at both ends of an external constant-current switching power supply (60, 61), and a total distance of a connection circuit of each LED lamp from a positive electrode of the external constant-current switching power supply to a positive electrode of the LED lamp to a negative electrode and then back to a negative electrode of the external constant-current switching power supply is the same (see Figure 4 – where the distance from 61 to 21 is the same as the distance from 61 to 22).
	With respect to claim 2,
	Lin further teaches wherein in each LED lamp, a plurality of LED bead units (31) are connected in parallel (see Figure 4), and each LED bead unit is composed of a plurality of LED beads that are connected in series (see Figure 4); a plurality of LED bead units are connected in parallel, so that a total distance of the connection circuit of each LED bead unit from the positive electrode of the LED lamp to a positive end of the LED bead unit to a negative end of the LED bead unit and then back to the negative electrode of the LED lamp is the same (see Figure 4 – where the distance from 61 to 21 is the same as the distance from 61 to 22).  
With respect to claim 3,
	Lin further teaches wherein the external constant-current switching power supply is connected with a controller (61) through an RS485 bus or an RS232 bus or a CAN Ex parte Pfeiffer, 1962 C.D. 408 (1961)).
With respect to claim 4,
	Figure 4 of Lin discloses a dimmable low-loss LED lamp, wherein in each LED lamp, a plurality of LED bead units (31) are connected in parallel (see Figure 4), and each LED bead unit is composed of a plurality of LED beads that are connected in series (see Figure 4); the LED lamp is connected with an external constant-current switching power supply (60), and the external constant-current switching power supply is connected with a controller (61); and a total distance of a connection circuit of each LED bead unit from a positive electrode of the external constant-current switching power supply to a positive electrode of the LED lamp to a 1positive end of the LED bead unit to a negative end of the LED bead unit to a negative electrode of the LED lamp and then back to a negative electrode of the external constant-current switching power supply is the same (see Figure 4 – where the distance from 61 to 21 is the same as the distance from 61 to 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (CN 210515969) teaches using similar trace distances for uniform lighting brightness.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.